Citation Nr: 0831395	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post circumcision and repair, resulting from surgery 
performed in July 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned at a hearing at 
the RO in June 2008.  


FINDING OF FACT

The veteran's July 2001 surgery resulted in additional 
disability in the form of adhesions which caused erectile 
dysfunction and were not reasonably foreseeable consequences 
of the surgery.  


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for adhesiones and painful erections from 
granular adhesions as a result of July 2001 VA surgery have 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

1151

The version of 38 U.S.C.A. § 1151 applicable to claims filed 
on or after October 1, 1997 provides in relevant part as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable.
38 U.S.C.A. § 1151 (West 2002).

The implementing regulation applicable to 1151 claims 
received on or after October 1, 1997 is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).

In July 2001, the veteran underwent a flexible cystoscopy and 
surgery at a VA facility for removal of foreskin.  
Preoperative diagnoses of venereal disease and paraphimosis 
were noted.  During the surgery, the veteran was found to 
have paraphimosis, residual benign prostatic hypertrophy with 
obstruction, and a trabeculated bladder.  

Prior to the surgery, the veteran was given a consent form.  
In the consent form, the veteran was informed that the 
operations or procedures to be performed were removal of the 
foreskin and a cystoscopy.  The nature and purpose of the 
operation included making an incision around the penis to 
remove the foreskin to expose the glans.  Possible risks 
included bleeding, infection, pain and the risks of 
anesthesia. 

Additional surgery was performed in March 2002.  In the 
operation report, the veteran was noted to have been status 
post circumcision from a year ago with complaints of 
deviation of the penis ventrally and pain at the frenulum 
with erections.  The veteran was noted to have chordee which 
originated at the area of the scar at the ventral aspect of 
the penis.  

The penis was examined and an area of chordee (downward 
deformity) was found.  A transverse incision was made at the 
ventral aspect of the penis at the area of the old 
circumcision scar.  The chordee was able to be straightened.  
In order to fill the gap, a slack was created based on the 
ventral right side of the penis that was rotated to fill the 
gap below the frenulum.  The gap on the left lower ventral 
side of the penis was closed by making a dorsal slit.  

Prior to the surgery, the veteran signed an informed consent 
form.  The procedure listed on the form was making an 
incision around the penis to remove the foreskin to expose 
the glans.  The possible risks listed were bleeding, 
infection, pain, and the risks of anesthesia.  Handwritten in 
the section was the notation of revision of circumcision.  

In October 2006, the claims folder was reviewed by a VA 
physician.  The physician noted that the veteran was 72 years 
old with a history of diabetes mellitus (DM) Type II, 
diagnosed at least as early as 1994.  The veteran was also 
noted to have a history of multiple occurrences of 
balanitis/fungal balanitis resulting in paraphimosis with the 
subsequent need for circumcision in July 2001.  He was 
further noted to have a history of BPH with a TURP in 1994.  
He was also found to have peripheral neuropathy since 1999 
and an extensive tobacco use history.  

The examiner observed that the veteran apparently had had 
painful erections and tenderness along the frenulum since the 
original surgery in July 2001.  He was also noted to have had 
signs of adhesions on multiple occasions and to have 
subsequently undergone release of chordee and a dorsal 
release incision in March 2002.  It was also reported that 
the veteran had had fungal balanitis in October 2002 and less 
so on subsequent visits.  

The examiner noted that in March 2006, the veteran was found 
to have had an abnormal erythematous lesion seen on 
examination which was subsequently biopsied.  He was also 
noted to be status post injection with Caverject with results 
showing an erect penis that went flaccid when lying supine, 
then partial erection with standing.  

The examiner opined that unfortunately the veteran had 
"normal" or "expected" complications of having a 
circumcision, which were adhesions.  He noted that the 
surgery itself was not shown to typically cause erectile 
dysfunction and had not caused the veteran to have erectile 
dysfunction from the surgery, as evidenced by the Caverject.  
The examiner also indicated that the veteran had painful 
erections from the granular adhesions resulting from the 
surgery, which was a known complication.  

He further observed that the veteran did have DM Type II 
complicated with neuropathy as of 1999, which was more likely 
than not contributing to his erectile dysfunction as 
evidenced by a flaccid penis on lying supine.  The examiner 
also noted that the veteran's symptoms of adhesions and 
tenderness at the surgical site might have been made worse by 
the fact that he had DM Type II and repeated episodes of 
fungal balanitis post surgery.  

The examiner's medical opinion was that as likely as not the 
VA medical treatment caused additional disability in the 
veteran.  He further opined that there appeared to be no 
departure from accepted levels of care or professional duties 
expected from a reasonable health care provider.  

In a March 2007 report, Z. Wajsman, M.D., noted that a 
regular circumcision had been performed by VA in July 2001, 
which apparently had some complications with uneven healing 
that resulted in some difficulty with erection.  It was 
subsequently agreed that the circumcision had to be revised, 
which was done by transporting one part of skin of the penis 
to another side.  The details of the surgery were not clear 
to Dr. Wajsman.  In any case, the veteran was then unable to 
have sex.  Dr. Wajsman noted that the veteran did have normal 
erections, which were very painful and resulted in bleeding 
from the penile skin.  The veteran was noted to have been 
seen by a VA physician who had recommended plastic surgery.  

Physical examination revealed that the veteran had redundant 
penile skin.  The glans penis was irritated, mainly at the 
base, and there was typical balanitis.  In addition, there 
was a rather severe adhesion of the skin to the anterior 
aspect of the penis in the frenulum area.  The adhesion was 
quite painful and clearly interfered with his erection.  It 
appeared that the veteran might benefit from release of the 
adhesion and removal of the redundant skin.  Re-circumcision 
with release of the adhesion was suggested.  

At his June 2008 hearing, the veteran testified that he had 
no problem with erectile dysfunction.  He stated that he had 
the inability to complete intercourse because of tearing and 
bleeding in the very beginning after the first circumcision.  
He noted that his symptoms were worse after the second 
surgery in March 2002.  He testified that he subsequently had 
plastic surgery performed to address the previous surgical 
complications.  

The veteran stated that following the 2001 surgery, he did 
not initially note any problems.  The veteran indicated that 
after a while he noticed that he had no foreskin on the left 
side of his penis.  The veteran complained on numerous 
occasions and was subsequently referred to Shands Hospital at 
the University of Florida.  

He was then seen by Dr. Wajsman who referred him to several 
other physicians.  The physicians subsequently removed all 
the tissue and did plastic surgery.  He noted that they took 
a skin graft from his groin.  The veteran stated that the 
graft had not healed as of the hearing.  He indicated that 
the surgery was performed in August 2007 and that the 
stitches were not removed until March 2008.  He stated that 
his penis had become numb as a result of all the surgeries.  

At the hearing, the veteran submitted the surgical reports 
and subsequent notes with regard to the August 2007 surgery, 
along with the appropriate waiver.  

The August 2007 operative report revealed a preoperative 
diagnosis of penile skin contraction, unstable skin of penis 
scar deformity.  The surgery performed at that time included 
release of the unstable scar with excision of all unstable 
scar, intraoperative erection test and penoplasty, with full 
thickness skin graft 4 x 8 cm. of the left inguinal region.  

All of the evidence, including the October 2006 VA examiner's 
opinion, is to the effect that the veteran sustained 
additional disability as a result of the July 2001 and March 
2002 VA surgeries.  There is no competent opinion that the 
additional disability was the result of negligence or other 
lack of proper care by VA.  The question is whether the 
additional disability is the result of an event not 
reasonably foreseeable.

The October 2006 VA examiner found that the additional 
disability was reasonably foreseeable.  The veteran's 
informed consent form for the July 2001 VA surgery 
demonstrates, however, that while he was informed of the 
passivity of pain and bleeding, he was not informed of the 
possibility of adhesions.  There was no indication that the 
veteran was told of the possibility of damage to the foreskin 
or continued paraphimosis.  The veteran has not indicated 
that he was told the above symptoms were a possible risk of 
the surgery and there is no other evidence that he was so 
informed.  

Because there is no evidence of informed consent with regard 
to these complications in accordance with 38 C.F.R. 
§ 17.32(c), the evidence is that the risks were not of the 
type that a reasonable health care provider would have 
disclosed in accordance with 38 C.F.R. §§ 3.361(d)(2), 17.32. 
 That being the case, the complications were not events that 
were reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).  As 
such, the criteria for an award of compensation under 
38 U.S.C.A. § 1151 have been met.  


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for adhesions and painful erections from granular adhesions 
as a result of July 2001 VA surgery is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


